DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to applicant’s communication filed November 30, 2021 in response to PTO Office Action mailed October 05, 2021. The applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.
In response to last Office Action, claims 1, 8 and 15-20 have been amended. No claims have been canceled. No claims have been added. As a result, claims 1-20 remain pending in this application.
The objection(s) and/or rejection(s) not repeated in this Office Action have been withdrawn due to the amendment(s) and/or remarks filed on November 30, 2021.

Response to Arguments
The Applicant argues that “Shiraishi describes placing (D+P) redundancy group members in (D+P) drive partitions, where individual drives have only D+P partitions. Storage capacity is increased by adding new drives and selectively relocating protection group members to partitions on the new drives. When there are 2*(D+P) drives, the set of drives is split into two separate sets of (D+P) drives. However, because the protection group members are not symmetrically distributed, neither of the two separate sets of (D+P) drives exhibit the same distribution of protection group members as the original set of (D+P) drives. As explained in the present disclosure at paragraph 0037, symmetric drive subset formation on new drives due to rotation-growth and split cycles results in a new drive subset that is ready for addition of a new drive, e.g., to grow and split in the same predictable manner in compliance with RAID group member distribution requirements”. The Examiner respectfully disagrees with the fact. The original configuration disclosed in figures 2-8 clearly describes the rotation-growth and split cycles and resulting new drive subset ready for expansion. For example, the original RAID configuration shown in fig. 2 has four (D+P) configuration, similar to current application where five (D+P) configurations. Shirashi teaches that when disks are added to the redundancy group, the final configuration group is divided into to two separate consistency groups (Shirashi: fig. 7). This is similar to current disclosure fig. 11. Shirashi in fig. 8 further discloses that the additional drive 28 can be again added and the redundancy group can be further expanded as original in figs. 2-7. Shirashi (par. [0098]) teaches: “As it is possible to add disk devices on a one by one basis, the user can enjoy the advantage of being able to increase the storage capacity infinitely without reconfiguring the RAID configuration”. The Examiner would like to point out that current disclosure par. [0028] discloses: “In the illustrated example the symmetry is relative to a diagonal running from drive D4, partition P0 to drive D0, partition P4. However, other types of symmetry could be implemented. One technique for forming a symmetric drive matrix is to assign a member of a protection group m to a drive partition at row X, column Y of the matrix using the algorithm: m = (X+Y) MODULO (D+P). However, a wide variety of techniques could be used. As will be shown below, 
Current disclosure fig. 4:
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow]0
1
2
3
4
1
[AltContent: connector][AltContent: connector]2
3
4
0
2
3
[AltContent: connector][AltContent: connector][AltContent: connector]4
0
1
3
4
0
1
2
4
0
1
2
3

It is understood from the explanation of current disclosure par. [0028], the symmetry is diagonal running from drive D4, partition P0 to drive D0, partition P4, means the first diagonal is (D4,P0; D3P1; D2,P2; D1,P3; and D0,P4, forming 4-4-4-4-4). The 3rd group and 0th group are opposite of diagonal group 4 in clusters of 4 elements, then 2nd group and 1st are opposite of diagonal group at distance 2 in clusters of 3 elements and so on.
Similarly, Shirashi original configuration fig. 2 discloses:
[AltContent: arrow]100                       0   
[AltContent: connector][AltContent: connector]110                       1
[AltContent: connector][AltContent: connector][AltContent: connector]120                       2  
130                     3
[AltContent: connector][AltContent: connector]131                       3
101                       0
111                       1
121                     2
[AltContent: connector][AltContent: connector][AltContent: connector]122                       2
132                       3
102                       0
112                    1
113                       1
123                       2
133                       3
103                    0

As it can be seen from above diagram that Shirashi also exhibits symmetry across diagonal (D0,P0 to D3,P3, forming 0-0-0-0) and then 3rd and 1st groups in cluster nd group with clusters of 2 elements, if the Shirashi’s configuration made to contain five disks as the original disclosure, Shirashi’s configuration will also exhibit the symmetry along diagonal in backward slant direction. When Shirashi’s original configuration is expanded, the resulting configuration will still maintain the symmetry along diagonal. 
Shirashi’s configuration after adding four disks:
[AltContent: arrow]100                      0
[AltContent: connector][AltContent: connector]131                       3
122                      2
113                       1
[AltContent: connector][AltContent: connector]110                      1
101                       0
132                      3
123                       2
120                      2
111                       1
102                      0
133                       3
130                      3
121                      2
112                      1 
103                       0

As it can be seen from above, that after transposing/expanding the disk array, the final configuration still maintains the symmetry around diagonal, however the locations of the groups are flipped. If the symmetry maintained in forward slant direction instead of backward direction then the locations of the groups will not change. However, Shirashi’s method will allow continuous addition of single disk to expand the capacity and will still maintain initial RAID configurations. Thus, the Applicant’s argument that Shirashi does not teach growing and splitting the drives is not persuasive. Shirashi clearly teaches (fig.8; par. [0098]) that user can increasing the storage capacity infinitely without reconfiguring initial RAID configuration.
The Applicant argues (remarks: page 10) that “the advantage described at paragraph [0037] of present disclosure, i.e., the symmetric drive subset formed on the new drives due to rotation-growth and split cycles being "ready for addition of a new drive" is an unexpected result that is unnecessary to solve the problem identified by 
The Applicant also argues (remarks, page 9) that neither of the cited paragraphs {0013] or [0014] mentions “maintaining the original configuration of the RAID”. Therefore, the alleged problem or need in the art necessary to make the modification obvious to try was not recognized by Shirashi at the time of the invention. The Examiner would like to point out that paragraph [0016] of Shirashi clearly mentions that the capacity of the storage system is increased by adding a single disk at a time without changing initial (original) RAID configuration (which is 3D+P RAID) as shown in the fig. 2. Paragraph [0016] was clearly mentioned in the previous office action (please see 
Thus, the Applicant’s arguments are not persuasive and the rejection of the claims is maintained and reiterated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. (US 2005/0063217).

Shiraishi teaches a matrix of partition rows and drive columns opposite to current claim. However swapping rows and columns of Shiraishi would be an obvious engineering decision. Shirashi also expressly fails to teach the matrix is symmetric. However, Shirashi teaches configuring RAID redundancy groups in “aslant” direction as shown in figs. 2-7, horizontal direction (Shirashi: par. [0119]). The slant can be in the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007): "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to swap the rows and columns of the matrix and also change the slant of the redundancy groups to forward slant to create similar redundancy groups to protect the data by adding storage capacity while maintaining the initial RAID configuration (Shiraishi: par. [0016]).
As per claim 2, Shiraishi teaches wherein moving existing protection group members from the selected partition of the (D+P) drives to partitions of the single new drive comprises starting with a first or last partition and continuing to an adjacent partition that has not been moved with addition of each successive new drive (Shiraishi: figs. 3 and 5 show the process of copying partitions in order; par. [0086]: “a disk device 25 is further added to the disk array…the data stored in the second partition 131 of the disk device 20 is copied to the partition 135 of the disk device 25…data stored in the 
As per claim 3, Shiraishi teaches wherein moving existing protection group members from the selected partition of the (D+P) drives to partitions of the single new drive comprises rotating the selected partition by 90 degrees (Shiraishi: fig. 3, horizontal partitions 100, 110, 120 and 130 are copied to vertical 104, 114, 124 and 134).
As per claim 4, Shiraishi teaches wherein moving existing protection group members from the selected partition of the (D+P) drives to partitions of the single new drive comprises relocating each existing protection group member at drive Dn of the selected partition of the (D+P) drives to partition Pn of the new drive (Shiraishi: fig. 3, data 100 from first drive 20 is copied to first partition 104 of drive 24, similarly second, third and fourth data from drives 21, 22, and 23 are copied to second, third and fourth partitions 114, 124, and 134; pars. [0081] – [0083]).
As per claim 5, Shiraishi teaches the method of claim 1 comprising splitting the drive subset into two drive subsets when the drive subset includes at least (D+P) new drives (Shiraishi: fig. 7; par. [0097]: “as shown in FIG. 7 when four disk devices are added to make the total number of disk devices equal to eight…the RAID configuration is divided into two independent RAID configurations”).
As per claim 6, Shiraishi teaches wherein splitting the drive subset into two drive subsets comprises forming a non-symmetric drive subset from the (D+P) drives (Shiraishi: fig. 7, first group of disks 20-23 has horizontal configuration and second group of disks 24-27 has diagonal configurations; pars. [0086] – [0088]).


Claims 15-20 are directed towards computer readable storage medium and are similar in scope with claims 1-7 above. Shiraishi teaches a computer readable storage medium (claim 51). Thus, claims 15-20 are rejected under same rationales as applied to claims 1-7 above.

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over BenHanokh et al. US 10,102,147 and further in view of Shiraishi et al. (US 2005/0063217).
As per claim 8, BenHanokh teaches an apparatus, comprising: a plurality of interconnected compute nodes that manage access to a plurality of drives (BenHanokh: fig. 5, col. 7, lines 39-67). BenHanokh fails to teach but Shiraishi teaches a drive manager (Shiraishi: fig. 1, item 11) that: for protection groups using data (D) members and parity (P) members, creates a drive subset using (D+P) drives with (D+P) partitions such that protection group members are symmetrically distributed in a matrix of drive rows and partition columns that represents the drive subset and the matrix is symmetric; moves existing protection group members from a selected partition of the (D+P) drives to partitions of a single new drive; and adds protection group members of a new 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to protect disk drives as taught by Shiraishi to create drive subsets using (D+P) drives with (D+P) partitions and swap the rows and columns of the symmetric metric to create similar redundancy groups to protect the data by adding storage capacity while maintaining the initial RAID configuration (Shiraishi: par. [0016]).
Claims 9-14 are similar in scope with claims 2-7 above and thus rejected under same rationales as applied to claims 2-7 above.

Conclusion
The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. 37 C.F.R. § 1.75(d) (1) requires such support in the Specification for any new language added to the claims and 37 C.F.R. § 1.83(a) requires support be found in the Drawings for all claimed features.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536.  The examiner can normally be reached on Mon-Fri: 9:00 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim T Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kaushikkumar M. Patel
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138